Mr. Justice Trunkey
delivered the opinion of the court, January 5th 1880.
The Act of April 9th 1872, Pamph. L. 47, gives a lien for all moneys, not exceeding $200, due for labor and services rendered by any miner, mechanic, laborer or clerk, from any person engaged in any of the described kinds of business, upon “ the property in and about, or used in carrying on the said business, or in connection therewith,” where the labor was done within a period not exceeding six months immediately preceding the sale of said property. Notice is required to be in writing, and given to the officer before the actual sale on judicial process; and, when he shall have been so notified, he shall pay to the claimant the amount he is justly and legally entitled to receive, not exceeding $200. Notice, therefore, should set forth such facts as make a case within the act, so that the officer and interested persons may know that the labor was done within the time limited, in a business defined in the act, the sum due, and that the property subject to the lien is embraced in the levy: McMillen v. First National Bank of Corry, 1 W. N. C. 55. It is immaterial in what form these things are sot out, but it is essential that they appear.
The notice given to the constable after the sale, was too late. Those given before, contain no indication of the business of R. McKnight, or that the goods and chattels seized by virtue of the execution were “pi’operty in and about, or used in carrying on the said business, or in connection therewith,” or the kind of labor and when done. Nearly every essential was omitted, except the sum claimed to be due and owing from the debtor.
Whether the business of R. McKnight was wdthin the act, is a question not reached, because of the defective notices of claims.
Judgment reversed, and now, on the case stated, judgment for defendant below.